Citation Nr: 1004037	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for PTSD.  

The Veteran requested a Decision Review Officer (DRO) 
hearing, which was scheduled for in December 2008.  At that 
time, the Veteran elected to have an informal conference in 
lieu of a hearing.  

A videoconference hearing was held before the undersigned in 
August 2009.  The Veteran is currently represented by the 
American Legion, but elected to proceed at the hearing 
without his authorized representative.  Rather, he was 
assisted by his spouse who also provided testimony on his 
behalf.  At that time, the Veteran submitted additional 
evidence along with a waiver of RO jurisdiction.  See 
38 C.F.R. § 20.1304 (2009).  

The Board notes that at the hearing, the issue was phrased as 
entitlement to service connection for PTSD and bipolar 
disorder.  Review of the claims file indicates that the July 
2008 rating decision also denied service connection for 
bipolar disorder with attention deficit hyperactivity 
disorder (ADHD) because new and material evidence had not 
been submitted.  The Veteran did not appeal this issue and it 
is not for consideration by the Board at this time.  


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, currently 
diagnosed PTSD is related to the December 1976 in-service 
assault.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


CONCLUSION OF LAW

The criteria to establish service connection for PTSD are 
met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

The Veteran contends that he has PTSD related to an in-
service personal assault.  In a November 2007 statement, the 
Veteran reported that during the assault, he was badly beaten 
unconscious and sustained head and facial injuries, including 
a chipped tooth.  

At the hearing, the Veteran testified that he did not have 
any psychiatric problems prior to entering the service and 
that he started having problems following the assault.  The 
Veteran and his spouse discussed the various medical opinions 
of record and questioned the validity of the addendum to the 
VA examination.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

Pursuant to regulation, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
service records may corroborate the Veteran's account of the 
stressor incident.  See 38 C.F.R. § 3.304(f)(3).  

In this case, service treatment records show that the Veteran 
was involved in an altercation with another male in December 
1976.  He was seen in the emergency room with a chipped front 
tooth, bloody nose, and a minor abrasion to the chin and 
forehead.  Bacitracin dressing was applied to the abrasions 
and an ice pack to swollen lips.  It was noted that the 
Veteran did not lose consciousness and that his vital signs 
were normal.  The Veteran's Enlisted Performance Record shows 
declining performance evaluations following the assault.  

As noted, there is evidence of an in-service assault and the 
claimed stressor is established.  With regard to the 
remaining elements, the record contains extensive medical 
evidence.  

Private medical records dated in 2002 show treatment for and 
diagnoses of bipolar disorder and ADHD.  

The Veteran underwent a VA examination in May 2008.  The 
examiner, Dr. M.T., noted that the claims file was reviewed 
and that the Veteran had been in ongoing outpatient treatment 
at the VA clinic for a diagnosis of PTSD, bipolar disorder, 
and ADHD.  It was noted that his current psychiatrist 
indicates that symptoms seem secondary to the personal 
assault that occurred during service.  The examiner noted 
that it was suggested that the Veteran may have experienced 
bipolar symptoms prior to service, but the Veteran denied 
this.  Axis I diagnoses were bipolar disorder, PTSD, and 
ADHD.  The examiner stated the following:

The results of the current evaluation are 
consistent with multiple psychiatric 
problems for this veteran.  ...  There is 
evidence of a [PTSD].  ...  Based on all 
the evidence available including 
interview and observational data and a 
full review of the veteran's C file, it 
is my opinion that it is at least as 
likely as not that this veteran's 
multiple psychiatric conditions as noted 
here are service connected (including the 
PTSD) and stem directly from the personal 
assault that he suffered while in the 
Navy.  My rationale for rendering this 
opinion is as follows: There is no 
evidence that this veteran had any 
psychiatric problems before joining the 
Navy.  He was 18 when he joined the Navy.  
There was no history of previous 
treatment or symptoms.  While in the 
[N]avy and before he suffered the 
assault, records do seem to indicate that 
he was doing well and clearly was not a 
problem.  After the injury was suffered, 
he clearly began having some behavior 
problems that resulted in his general 
discharge under honorable conditions.  
The nature of the problems could 
certainly be secondary to a combination 
of bipolar and PTSD symptoms.  There is 
no other stressor in this veteran's 
history noted that would have caused 
these symptoms.    

In June 2008, RO personnel phoned Dr. M.T. and returned the 
case for clarification due to inconsistent facts presented to 
the examiner and actual findings in the claims file.  

The May 2008 examiner subsequently provided an addendum.  It 
was noted that his phone conversation with the case manager 
at the RO revealed data that was either not available to him 
at the time of the examination or was possibly even withheld 
or distorted by the Veteran during the examination.  For 
example, the Veteran described a severe beating, but 
discussion with the case manager revealed that the injuries 
were minor.  Additionally, it was noted that the Veteran had 
denied symptoms prior to service or childhood abuse.  The 
examiner indicated that he reviewed all tabbed documents and 
that it was his opinion that it was at least as likely as not 
that the Veteran's PTSD and bipolar disorder were not 
service-connected.  It was noted that the Veteran presented 
with a major genetic load for severe mental illness.  
Additionally, that the nature of the assault was not markedly 
traumatic or consistent with a trauma of a life-threatening 
nature that would have resulted in PTSD in most people.  The 
examiner further noted that based on the new information, it 
was as likely as not that the Veteran did not experience his 
symptoms secondary to a military stressor, and they were 
primarily pre-existing.  

In November 2008, the Veteran submitted a statement regarding 
the alleged childhood abuse.  He also submitted a statement 
from his Mother certifying that he was not abused in any way 
as a child.  

In November 2008, the Veteran underwent a private psychiatric 
evaluation.  The Veteran reported in-service head and facial 
injuries and indicated that the nurse did not document 
anything about the head injury.  He reported behavioral 
problems beginning after the assault.  Following examination, 
diagnoses remained bipolar disorder, PTSD, and ADHD.  The 
examiner, a psychiatrist, noted that he reviewed the 
documents provided including the consult report from Dr. M.T.  
He noted that the assault was severe to the Veteran and met 
the criteria that resulted to total change in his life and he 
could not reach his base line.  It was the examiner's opinion 
that the Veteran was suffering from PTSD which could have 
resulted while serving on active duty.  

The Veteran underwent additional VA examination in January 
2009.  The claims folder was reviewed.  The examiner, a 
medical doctor, indicated that the reported symptoms could 
theoretically be entirely due to the described assault.  The 
examiner went on to discuss the Diagnostic and Statistical 
Manual of Mental Disorders and the differences between the 
DSM-III and DSM-IV criteria.  Specifically, that the DSM-III 
criteria were revised and the definition of a traumatic event 
was expanded to include an event or events that involved 
actual threatened death or serious injury.  The examiner 
concluded that the Veteran's assault does not meet the 
requirements delineated in the DSM-IV.  While I believe that 
he felt significant fear, helplessness, and humiliation, I do 
not think the assault "involved actual or threatened death 
or serious injury."  In support of this statement, the 
examiner cited the service records describing the incident.  
He further noted that while it was possible the Veteran was 
unaware of the effects of the assault on his behavior, that 
scenario was unlikely.  He noted one clear contraindication 
in that the Veteran reported he was very motivated prior to 
the assault.  However, records indicate the Veteran was 
overweight prior to service and there was evidence of poor 
motivation prior to the assault.  The examiner also noted 
that in his opinion, the Veteran's symptoms were not clearly 
related to the assault and could be due to a number of 
causes, to include other psychiatric disorders.  Based on the 
interview and information, it was the examiner's opinion that 
the reported assault was less likely as not (less than 50/50) 
the cause of the Veteran's reported symptoms.  

In March 2009, the Veteran presented for VA psychiatric 
follow up.  The psychiatrist documented a detailed history of 
the Veteran's illness, and included a discussion regarding 
the various psychiatric evaluations.  Diagnosis included PTSD 
- most likely related to incident in 1976 when he was 
physically assaulted.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United 
States Court of Appeals for Veterans Claims (Court), however, 
recently held that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not 
a requirement for private medical opinions.  Review of a 
claims file by a VA examiner, without more, does not 
automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

The various medical opinions of record were rendered by 
medical doctors and/or psychiatrists.  The May 2008 and 
January 2009 VA examiners had access to the claims file.  In 
this regard, the Board notes that the May 2008 examiner 
indicated he had conducted a "full review" of the claims 
file at the time of his favorable opinion.  Thereafter, he 
recanted his opinion based on additional review.  This, 
however, seems to have been precipitated by a call from the 
RO specifically pointing out various inconsistencies in the 
claims file and reported history.  The Board observes that 
this information was contained in the claims file at the time 
of the initial review.  The November 2008 examiner had access 
to documents provided by the Veteran and he reviewed the 
report from Dr. M.T.  The various opinions contain adequate 
rationale and on review, the Board does not find sufficient 
reason to favor one opinion over the other.  

After a full review of the record, including the medical 
opinions and statements and testimony of the Veteran, the 
Board concludes that service connection for PTSD is 
warranted.  Essentially, the record contains both positive 
and negative medical evidence.  That is, there is competent 
evidence stating the Veteran meets the criteria for PTSD 
related to the in-service assault and competent medical 
evidence indicating he does not.  As discussed, the Board 
does not find a basis for considering one opinion more 
probative than the other.  Thus, resolving reasonable doubt 
in the Veteran's favor, service connection for PTSD is 
established.  See 38 C.F.R. § 3.102.  

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


